PER CURIAM.
In this action for damages for personal injuries, the plaintiffs below appeal from a summary judgment entered for defendants. On consideration thereof on the record and briefs we find error, and reverse. With trial to follow we refrain from making statement of the facts as disclosed. There were genuine issues of material fact bearing on questions as to negligence of the several parties and as to proximate cause not properly to be resolved on summary judgment.
Judgment reversed, and cause remanded for further proceedings.